


117 HR 4302 IH: Active Forest Management, Wildfire Prevention and Community Protection Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4302
IN THE HOUSE OF REPRESENTATIVES

July 1, 2021
Mrs. Boebert (for herself, Mr. Buck, Mr. Carter of Texas, Mr. Cole, Mr. Gosar, Mr. LaMalfa, Mr. Lamborn, Mr. McClintock, Mr. Newhouse, Mr. Obernolte, Mr. Rosendale, Mr. Sessions, Mr. Tiffany, Mr. Higgins of Louisiana, and Mr. Moore of Alabama) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To address the bark beetle epidemic, to reduce catastrophic wildfires in the highest risk areas, to restore and improve the ecological integrity of forest, grassland, rangeland, and watershed ecosystems across the United States through public and private partnerships with Federal, State, local, and Tribal governments and private partners, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Active Forest Management, Wildfire Prevention and Community Protection Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Title I—National Prescribed Burn Program
Sec. 101. Collaborative prescribed fire program.
Sec. 102. Large cross-boundary prescribed fire incentive program.
Title II—Western Bark Beetle Program
Sec. 201. Western bark beetle epidemic fund.
Title III—Active Management Programs
Sec. 301. Use of hazardous fuels reduction or forest health projects for high-risk areas.
Sec. 302. Restoration and resilience partnership program.
Sec. 303. Vegetation management, facility inspection, and operation and maintenance relating to electric transmission and distribution facility rights of way.
Sec. 304. Selection and implementation of landscape-scale forest restoration projects.
Title IV—Forest Reserve Revenue Area Program
Sec. 401. Establishment of forest reserve revenue areas and annual volume requirements.
Sec. 402. Management of forest reserve revenue areas.
Sec. 403. Distribution of forest reserve revenues.
Sec. 404. Annual report.
Sec. 405. Secretary defined.
Title V—Miscellaneous Clarifications and Adjustments
Sec. 501. Wilderness and wilderness study areas.
Sec. 502. Extension of stewardship contracting maximum term limits.
Sec. 503. Clarification of existing categorical exclusion authority related to insect and disease infestation.
Title VI—Analysis Of Proposed Collaborative Forest Management Activities
Sec. 601. Analysis of only two alternatives (action versus no action) in proposed collaborative forest management activities.
Title VII—Forest Management Litigation
Sec. 701. No attorney’s fees for forest management activity challenges.
Sec. 702. Injunctive relief (balance of harms).
Title VIII—Categorical Exclusions
Sec. 801. Categorical exclusion for electric utility lines rights-of-way.
Sec. 802. Categorical exclusion for active forest management activities.
Sec. 803. Categorical exclusion to expedite certain critical response actions.
Sec. 804. Categorical exclusion to improve or restore national forest system lands or public land or reduce the risk of wildfire.
Sec. 805. Categorical exclusion to expedite salvage operations in response to catastrophic events.
Sec. 806. Categorical exclusion for forest restoration.
Sec. 807. Categorical exclusion for infrastructure forest management activities.
Sec. 808. Categorical exclusion for developed recreation sites.
Sec. 809. Establishment of fuel breaks in forests and other wildland vegetation.
Title IX—Definitions
Sec. 901. Definitions.
INational Prescribed Burn Program
101.Collaborative prescribed fire programSubject to the availability of appropriations, the Secretary of the Interior shall establish within the Department of the Interior a collaborative prescribed fire program to provide financial assistance to eligible entities, including units of Federal land management agencies, counties, States, Indian Tribes, and prescribed fire councils, for the implementation of proposals for the conduct of prescribed fires in priority landscapes in accordance with applicable existing policies, including the National Cohesive Wildland Fire Management Strategy. 102.Large cross-boundary prescribed fire incentive programSubject to the availability of appropriations, the Secretary concerned shall establish an incentive program to encourage the implementation of large, cross-boundary prescribed fires by providing incentive payments for conducting a qualified prescribed fire.
IIWestern Bark Beetle Program
201.Western bark beetle epidemic fund
(a)EstablishmentThere is established in the Treasury a Western Bark Beetle Epidemic Fund (in this title referred to as the Fund). (b)UseAmounts in the Fund shall be used by the Secretary concerned to remove or treat bark beetle-killed or infested trees in a western State specified by the Secretary.
(c)ReportNot later than 730 days after the date of the enactment of this Act and every two years thereafter, the Secretary of Agriculture and the Secretary of the Interior shall submit to the Committee on Agriculture of the House of Representatives, the Committee on Natural Resources of the House of Representatives, the Committee on Agriculture, Nutrition, and Forestry of the Senate, and the Committee on Energy and Natural Resources of the Senate a report on— (1)the effectiveness of the Fund;
(2)the number of bark beetle trees removed; and (3)the number of acres by agency of current high-risk bark beetle areas.
(d)Form of reportThe information required by subsection (c) to be provided with respect to the Fund shall be presented on a single page for each western State. (e)Authorization of appropriationsIn addition to amounts otherwise made available for the Fund, there is authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter, $126,346,415, adjusted for inflation as determined by the Congressional Budget Office.
(f)OffsetThe amount appropriated from the Treasury for the Fund shall be offset by the revenues generated for the Treasury from covered forest reserve projects to help carry out landscape-scale-forest restoration projects authorized by this Act. IIIActive Management Programs 301.Use of hazardous fuels reduction or forest health projects for high-risk areas (a)Project proposals (1)Proposals authorizedUpon designation of a high-risk area in a State, the Governor of the State may provide for the development of proposed hazardous fuel reduction projects or forest health projects for the high-risk area.
(2)Project criteriaIn preparing a proposed hazardous fuel reduction project or a forest health project, the Governor of a State and the Secretary concerned shall— (A)take into account managing for rights of way, protection of watersheds, protection of wildlife and endangered species habitat, safe-guarding water resources, and protecting at-risk communities from wildfires; and
(B)emphasize activities that thin the forest to provide the greatest health and longevity of the forest. (b)ConsultationIn preparing a proposed hazardous fuel reduction project or a forest health project, the Governor of a State shall consult with county government from affected counties, and with affected Indian tribes.
(c)Submission and implementationThe Governor of a State shall submit proposed emergency hazardous fuel reduction projects and forest health projects to the Secretary concerned for implementation. 302.Restoration and resilience partnership program (a)PurposesThe purposes of this section are—
(1)to restore and improve the ecological integrity of forest, grassland, and rangeland ecosystems across the United States in partnership with State, local, and Tribal governments; (2)to create or sustain outdoor jobs by reducing the backlog of restoration and resilience projects on Federal land and non-Federal land;
(3)to improve the resilience and carrying capacity of rangelands in the United States by preventing or mitigating invasive species, such as cheatgrass, that contribute to rangeland fire; and (4)to reduce uncharacteristic wildfires in the highest risk areas of the United States by carrying out, in accordance with applicable law, restoration and resilience projects.
(b)EstablishmentThere is established a Restoration and Resilience Partnership Program, under which the Secretary of Agriculture shall carry out restoration and resilience projects in partnership areas designated under subsection (c)(1). (c)Designation of partnership areas (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall designate, for the purposes of carrying out restoration and resilience projects under subsection (d), any areas of Federal land and non-Federal land that the Secretary determines to be appropriate.
(2)Submission of partnership areas by states and tribes
(A)In generalThe Governor of a State or an authorized representative of an Indian Tribe may submit to the Secretary, in writing, a request to designate certain Federal land or non-Federal land in the State or Indian Country, respectively, for restoration and resilience projects under subsection (d). (B)InclusionsA written request submitted under subparagraph (A) may include 1 or more maps or recommendations.
(d)RequirementsTo be eligible for designation under subsection (c), an area shall— (1)have a high or very high wildfire potential as determined by—
(A)the map of the Forest Service entitled Wildfire Hazard Potential Version 2020; or (B)any other mapping resource or data source approved by the Secretary that depicts the risk of wildfires;
(2)have high-priority wildlife habitat urgently in need of restoration, as determined by the Secretary, in consultation with eligible entities and the applicable Governor or representative of an Indian Tribe; or (3)in the case of Federal land, be in the wildland-urban interface.
303.Vegetation management, facility inspection, and operation and maintenance relating to electric transmission and distribution facility rights of way
(a)Hazard trees within 500 feet of electric power lineSection 512(a)(1)(B)(ii) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1772(a)(1)(B)(ii)) is amended by striking 10 and inserting 500. (b)Consultation with private landownersSection 512(c)(3)(E) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1772(c)(3)(E)) is amended—
(1)in clause (i), by striking and at the end; (2)in clause (ii), by striking the period and inserting ; and; and
(3)by adding at the end the following:  (iii)consulting with private landowners with respect to any hazard trees identified for removal from land owned by such private landowners..
(c)Review and approval processClause (iv) of section 512(c)(4)(A) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1772(c)(4)(A)) is amended to read as follows:  (iv)ensures that—
(I)a plan submitted without a modification under clause (iii) shall be automatically approved 60 days after review; and (II)a plan submitted with a modification under clause (iii) shall be automatically approved 67 days after review..
304.Selection and implementation of landscape-scale forest restoration projects
(a)In generalThe Secretary of Agriculture shall select, in accordance with this section, landscape-scale forest restoration projects— (1)to implement on National Forest System land; and
(2)if applicable, to implement on land adjoining National Forest System land, in coordination with other Federal and non-Federal entities. (b)Landscape assessmentThe project selected under to subsection (a) shall be based on a landscape assessment that shall cover a landscape of—
(1)not less than 100,000 acres, except as provided in subparagraph (B) and (C); (2)not less than 80,000 acres, if—
(A)the assessment is completed or substantially completed on the date of the enactment of this Act; and (B)the Secretary determines that assessing a larger area is not necessary to restore the integrity, resilience, and fire regimes of the landscape; or
(3)not less than 50,000 acres in the case of a project that is carried out east of the one-hundredth meridian. (c)Eligibility requirementsTo be eligible for selection and implementation under subsection (a), a landscape-scale forest restoration project shall satisfy the following requirements:
(1)Restore the ecological integrity and ecological resilience of terrestrial and aquatic areas that have departed from reference conditions within the forest landscape. (2)Restore appropriate natural fire regimes, including by reducing fuel loads and modifying forest structure in areas that have departed from reference conditions.
(3)Conduct wildfire risk reduction activities within the wildland-urban interface to the extent that the project includes lands within the wildland-urban interface. IVForest Reserve Revenue Area Program 401.Establishment of forest reserve revenue areas and annual volume requirements (a)PurposeThe purpose of a Forest Reserve Revenue Area is to provide a dependable source of 25-percent payments and economic activity through sustainable forest management for each beneficiary county containing National Forest System land.
(b)Establishment of forest reserve revenue areasNot later than 60 days after the date of the enactment of this Act, the Secretary shall establish one or more Forest Reserve Revenue Areas within each unit of the National Forest System. (c)Fiduciary responsibilityThe Secretary shall have a fiduciary responsibility to beneficiary counties to manage Forest Reserve Revenue Areas to satisfy the annual volume requirement.
(d)Determination of annual volume requirementNot later than 30 days after the date of the establishment of a Forest Reserve Revenue Area, the Secretary shall determine the annual volume requirement for that Forest Reserve Revenue Area. (e)MinimumThe annual volume requirement for the Forest Revenue Area shall be not less than 6,000,000,000 Board Feet.
(f)Limitation on reduction of forest reserve revenue areasOnce a Forest Reserve Revenue Area is established under subsection (a), the Secretary may not reduce the number of acres of National Forest System land included in that Forest Reserve Revenue Area. (g)MapThe Secretary shall provide a map of all Forest Reserve Revenue Areas established under subsection (a) for each unit of the National Forest System—
(1)to the Committee on Agriculture and the Committee on Natural Resources of the House of Representatives; and (2)to the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural Resources of the Senate.
(h)Recognition of valid and existing rightsNeither the establishment of Forest Reserve Revenue Areas under subsection (a) nor any other provision of this title shall be construed to limit or restrict— (1)access to National Forest System land for hunting, fishing, recreation, and other related purposes; or
(2)valid and existing rights regarding National Forest System land, including rights of any federally recognized Indian tribe. 402.Management of forest reserve revenue areas (a)Requirement To achieve annual volume requirementThe Secretary shall manage the Forest Reserve Revenue Area established under section 401 in the manner necessary to achieve the annual volume requirement for the Forest Reserve Revenue Area.
(b)TimingThe Secretary is authorized and encouraged to commence covered forest reserve projects as soon as practicable after the date of the enactment of this Act to begin generating forest reserve revenues. (c)Application of NEPAExcept as provided in subsection (d), the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) shall not apply to covered forest reserve projects under this section.
(d)Environmental analysis process for projects in forest reserve revenue areas
(1)Environmental assessmentThe Secretary shall give published notice and complete an environmental assessment pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a covered forest reserve project proposed to be conducted within a Forest Reserve Revenue Area, except that the Secretary is not required to study, develop, or describe any alternative to the proposed agency action. (2)Cumulative effectsThe Secretary shall consider cumulative effects solely by evaluating the impacts of a proposed covered forest reserve project combined with the impacts of any other projects that were approved with a Decision Notice or Record of Decision before the date on which the Secretary published notice of the proposed covered project. The cumulative effects of past projects may be considered in the environmental assessment by using a description of the current environmental conditions.
(3)LengthThe environmental assessment prepared for a proposed covered forest reserve project shall not exceed 100 pages in length. The Secretary may incorporate in the environmental assessment, by reference, any documents that the Secretary determines, in the sole discretion of the Secretary, are relevant to the assessment of the environmental effects of the covered project. (4)Deadline for completionThe Secretary shall complete the environmental assessment for a covered forest reserve project within 180 days after the date on which the Secretary published notice of the proposed covered project.
(5)Treatment of decision noticeThe decision notice for a covered forest reserve project shall be considered a final agency action and no additional analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) shall be required to implement any portion of the covered project. (e)Application of land and resource management planThe Secretary may modify the standards and guidelines contained in the land and resource management plan for the unit of the National Forest System in which the covered forest reserve project will be carried out as necessary to achieve the requirements of this Act. Section 6(g)(3)(E)(iv) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(g)(3)(E)(iv)) shall not apply to a covered forest reserve project.
403.Distribution of forest reserve revenues
(a)25-Percent paymentsThe Secretary shall use forest reserve revenues generated by a covered forest reserve project to make 25 percent payments to the one or more counties within the boundaries of which the revenue is derived, to be allocated among the counties based on the percentage of land from which the revenue is derived. (b)Payments in lieu of taxesA payment to a county under paragraph (1) shall be in addition to a payment in lieu of taxes received by the county under chapter 69 of title 31, United States Code.
(c)Secure rural schoolsA payment to a county under subsection (a) shall be in addition to a Secure Rural Schools and Community Self-Determination Act payment received by the county under section 102 of the Secure Rural Schools and Community Self-Determination Act (16 U.S.C. 7112). (d)Deposit in knutson-Vandenberg and salvage sale fundsIn the case of funds remaining after the Secretary makes the payments required in subsection (a), the Secretary shall use forest reserve revenues to make deposits into the fund established under section 3 of the Act of June 9, 1930 (16 U.S.C. 576b; commonly known as the Knutson-Vandenberg Fund), and the fund established under section 14(h) of the National Forest Management Act of 1976 (16 U.S.C. 472a(h); commonly known as the salvage sale fund) in contributions equal to the monies otherwise collected under those Acts for projects conducted on National Forest System land.
(e)Authorization of appropriationsThere are authorized to be appropriated 25 percent of all revenues generated for the Treasury from covered forest reserve projects to help carry out landscape-scale-forest restoration projects authorized by this title. (f)Deposit in general fund of the treasuryIn the case of funds remaining after the Secretary makes the payments required in subsections (a) and (b), the Secretary shall deposit remaining forest reserve revenues into the general fund of the Treasury.
404.Annual report
(a)Report requiredNot later than 60 days after the end of each fiscal year, the Secretary shall submit to Congress an annual report specifying the annual volume requirement in effect for that fiscal year for each Forest Reserve Revenue Area, the volume of board feet actually harvested for each Forest Reserve Revenue Area, the average cost of preparation for timber sales, the forest reserve revenues generated from such sales, and the amount of receipts distributed to each beneficiary county. (b)Form of reportThe information required by subsection (a) to be provided with respect to a Forest Reserve Revenue Area shall be presented on a single page and made available on the website of the United States Forest Service.
405.Secretary definedIn this title, the term Secretary means the Secretary of Agriculture.  VMiscellaneous Clarifications and Adjustments 501.Wilderness and wilderness study areasThe designation of a Wilderness Area or Wilderness Study Area shall not interfere with the authority of the Secretary concerned to authorize mechanical thinning of trees or underbrush to prevent or control the spread of wildfires, or conditions creating the risk of wildfire that threatens areas outside the boundary of the wilderness, or the use of mechanized equipment for wildfire pre-suppression and suppression.
502.Extension of stewardship contracting maximum term limitsSection 604(d) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)) is amended by striking paragraph (3) and inserting the following new paragraph:  (3)TermThe Chief and the Director may enter into a contract in accordance with section 3903 of title 41, United States Code..
503.Clarification of existing categorical exclusion authority related to insect and disease infestationSection 603(c)(2)(B) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(c)(2)(B)) is amended by striking Fire Regime Groups I, II, or III and inserting Fire Regime I, Fire Regime II, Fire Regime III, Fire Regime IV, or Fire Regime V. VIAnalysis Of Proposed Collaborative Forest Management Activities 601.Analysis of only two alternatives (action versus no action) in proposed collaborative forest management activities (a)Application to certain environmental assessments and environmental impact statementsThis section shall apply whenever the Secretary concerned prepares an environmental assessment or an environmental impact statement pursuant to section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for a forest management activity that—
(1)is developed through a collaborative process; (2)is proposed by a resource advisory committee;
(3)will occur on lands identified by the Secretary concerned as suitable for timber production; and (4)will occur on lands designated by the Secretary (or a designee thereof) pursuant to section 602(b) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591a(b)), notwithstanding whether such forest management activity is covered by a community wildfire protection plan.
(b)Consideration of alternativesIn an environmental assessment or environmental impact statement described in subsection (a), the Secretary concerned shall study, develop, and describe only the following two alternatives: (1)The forest management activity.
(2)The alternative of no action. (c)Elements of no action alternativeIn the case of the alternative of no action, the Secretary concerned shall consider whether to evaluate—
(1)the effect of no action on— (A)forest health;
(B)habitat diversity; (C)wildfire potential;
(D)insect and disease potential; and (E)timber production; and
(2)the implications of a resulting decline in forest health, loss of habitat diversity, wildfire, or insect or disease infestation, given fire and insect and disease historic cycles, on— (A)domestic water supply in the project area;
(B)snowpack levels in the project area; (C)wildlife habitat loss; and
(D)other economic and social factors. VIIForest Management Litigation 701.No attorney’s fees for forest management activity challengesNotwithstanding section 1304 of title 31, United States Code, no award may be made under section 2412 of title 28, United States Code, and no amounts may be obligated or expended from the Claims and Judgment Fund of the Treasury to pay any fees or other expenses under such sections to any plaintiff related to an action challenging a forest management activity or other authorization carried out pursuant to this Act.
702.Injunctive relief (balance of harms)
(a)Balancing short- and long-Term effects of forest management activities in considering injunctive reliefAs part of its weighing the equities while considering any request for an injunction that applies to any agency action as part of a forest management activity or provision in this Act, the court reviewing the agency action shall balance the impact to the ecosystem likely affected by the forest management activity of— (1)the short- and long-term effects of undertaking the agency action; against
(2)the short- and long-term effects of not undertaking the action. (b)Time limitations for injunctive reliefSubject to paragraph (2), the length of any preliminary injunctive relief and stays pending appeal that applies to any agency action as part of a forest management activity, shall not exceed 60 days.
VIIICategorical Exclusions
801.Categorical exclusion for electric utility lines rights-of-way
(a)Categorical exclusionForest management activities described in subsection (b) are a category of activities designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). (b)Forest management activities designated for categorical exclusionThe forest management activities designated as being categorically excluded under subsection (a) are—
(1)the development and approval of a vegetation management, facility inspection, and operation and maintenance plan submitted under section 512(c)(1) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1772(c)(1)) by the Secretary concerned; and (2)the implementation of routine activities conducted under the plan referred to in paragraph (1).
(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section. (d)Extraordinary circumstancesUse of the categorical exclusion established under subsection (a) shall not be subject to the extraordinary circumstances procedures in section 220.6, title 36, Code of Federal Regulations, or section 1508.4, title 40, Code of Federal Regulations.
(e)Roads
(1)Existing roadsThe Secretary concerned may carry out necessary maintenance and repair on an existing permanent road for the purposes of conducting a forest management activity designated under subsection (b). (2)Temporary roadsThe Secretary concerned shall decommission any temporary road constructed for a forest management activity designated under subsection (b) not later than 3 years after the date on which the action is completed.
(f)Applicable lawsA forest management activity designated under subsection (b) shall not be subject to section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536), section 106 of the National Historic Preservation Act, or any other applicable law. 802.Categorical exclusion for active forest management activities (a)Coordination (1)In generalIn conducting forest management activities, the Secretary concerned shall, as appropriate, coordinate with the Administrator and State and local agencies and organizations, including local fire departments and volunteer groups.
(2)GoalsThe coordination of activities under subparagraph (1) should aim to increase efficiencies and maximize the compatibility of management practices across public property boundaries. (b)Multiple benefits (1)In generalIn conducting forest management activities, the Secretary concerned shall conduct the activities in a manner that, except as provided in subsection (a)(2), attains multiple ecosystem benefits, including—
(A)maintaining biological diversity; (B)improving wetland and water quality, including in Stream Environment Zones; and
(C)increasing resilience to changing water temperature and precipitation. (2)ExceptionNotwithstanding subsection (a)(2), the attainment of multiple ecosystem benefits shall not be required if the Secretary determines that management for multiple ecosystem benefits would excessively increase the cost of a program in relation to the additional ecosystem benefits gained from the management activity.
(c)Ground disturbanceConsistent with applicable Federal law, the Secretary shall establish post-program ground condition criteria for ground disturbance caused by forest management activities. (d)Availability of categorical exclusion for certain forest management projectsA forest management activity conducted for the purpose of reducing forest fuels is categorically excluded from the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the forest management activity—
(1)notwithstanding section 423 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2009 (division E of Public Law 111–8; 123 Stat. 748), does not exceed 10,000 acres, including not more than 3,000 acres of mechanical thinning; and (2)is developed—
(A)in coordination with impacted parties, specifically including representatives of local governments, such as county supervisors or county commissioners; and (B)in consultation with other interested parties.
803.Categorical exclusion to expedite certain critical response actions
(a)Categorical exclusionForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). (b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is—
(1)to address an insect or disease infestation; (2)to reduce hazardous fuel loads;
(3)to protect a municipal water source; (4)to maintain, enhance, or modify critical habitat to protect it from catastrophic disturbances;
(5)to increase water yield; (6)to facilitate native species restoration; or
(7)any combination of the purposes specified in paragraphs (1) through (6). (c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.
(d)Acreage limitations
(1)In generalExcept in the case of a forest management activity described in paragraph (2), a forest management activity covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres. (2)Larger areas authorizedA forest management activity covered by the categorical exclusion established under subsection (a) may contain treatment units exceeding a total of 10,000 acres but not more than a total of 30,000 acres if the forest management activity—
(A)is developed through a collaborative process; (B)is proposed by a resource advisory committee; or
(C)is covered by a community wildfire protection plan. 804.Categorical exclusion to improve or restore national forest system lands or public land or reduce the risk of wildfire (a)Categorical exclusionForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
(b)Forest management activities designated for categorical exclusion
(1)DesignationThe forest management activities designated under this section for a categorical exclusion are forest management activities described in paragraph (2) that are carried out by the Secretary concerned on National Forest System Lands or public lands where the primary purpose of such activity is to improve or restore such lands or reduce the risk of wildfire on those lands. (2)Activities authorizedThe following activities may be carried out pursuant to the categorical exclusion established under subsection (a):
(A)Removal of juniper trees, medusahead rye, conifer trees, piñon pine trees, ponderosa pine trees, lodgepole pine trees, limber pine trees, Douglas-fir trees, cheatgrass, and other noxious or invasive weeds specified on Federal or State noxious weeds lists through late-season livestock grazing, targeted livestock grazing, prescribed burns, and mechanical treatments. (B)Performance of hazardous fuels management.
(C)Creation of fuel and fire breaks. (D)Modification of existing fences in order to distribute livestock and help improve wildlife habitat.
(E)Installation of erosion control devices. (F)Construction of new and maintenance of permanent infrastructure, including stock ponds, water catchments, and water spring boxes used to benefit livestock and improve wildlife habitat.
(G)Performance of soil treatments, native and non-native seeding, and planting of and transplanting sagebrush, grass, forb, shrub, and other species. (H)Use of herbicides, so long as the Secretary concerned determines that the activity is otherwise conducted consistently with agency procedures, including any forest plan applicable to the area covered by the activity.
(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section. (d)Acreage limitationsA forest management activity covered by the categorical exclusion established under subsection (a) may not exceed 10,000 acres.
(e)DefinitionsIn this section: (1)Hazardous fuels managementThe term hazardous fuels management means any vegetation management activities that reduce the risk of wildfire.
(2)Late-season grazingThe term late-season grazing means grazing activities that occur after both the invasive species and native perennial species have completed their current-year annual growth cycle until new plant growth begins to appear in the following year. (3)Targeted livestock grazingThe term targeted livestock grazing means grazing used for purposes of hazardous fuel reduction.
805.Categorical exclusion to expedite salvage operations in response to catastrophic events
(a)Categorical exclusionSalvage operations carried out by the Secretary concerned on National Forest System lands or public lands are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). (b)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.
(c)Acreage limitationA salvage operation covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 10,000 acres. (d)Reforestation planA reforestation plan shall be developed under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b), as part of a salvage operation covered by the categorical exclusion established under subsection (a).
806.Categorical exclusion for forest restoration
(a)Categorical exclusionForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). (b)Forest management activities designated for categorical exclusion (1)DesignationThe category of forest management activities designated under this section for categorical exclusion are forest management activities described in paragraph (2) that are carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is—
(A)to improve forest health and resiliency to disturbances; (B)to reduce hazardous fuels; or
(C)to improve wildlife and aquatic habitat. (2)Activities authorizedThe following forest management activities may be carried out pursuant the categorical exclusion established under subsection (a):
(A)Timber harvests, including commercial and pre-commercial timber harvest, salvage harvest, and regeneration harvest. (B)Hazardous fuels reduction.
(C)Prescribed burning. (D)Improvement or establishment of wildlife and aquatic habitat.
(E)Stream restoration and erosion control. (c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.
(d)Acreage limitationsA forest management activity covered by the categorical exclusion established under subsection (a) may not contain treatment units exceeding a total of 6,000 acres. (e)Limitations on road building (1)Permanent roadsA forest management activity covered by the categorical exclusion established by subsection (a) may include—
(A)the construction of permanent roads not to exceed 3 miles; and (B)the maintenance and reconstruction of existing permanent roads and trails, including the relocation of segments of existing roads and trails to address resource impacts.
(2)Temporary roadsAny temporary road constructed for a forest management activity covered by the categorical exclusion established by subsection (a) shall be decommissioned not later than 3 years after the date on which the project is completed. 807.Categorical exclusion for infrastructure forest management activities (a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
(b)Forest management activities designated for categorical exclusionThe category of forest management activities designated under this section for categorical exclusion are forest management activities carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is— (1)constructing or reconstructing roads not exceeding 3 miles;
(2)adding an existing road to the forest transportation system; (3)reclassifying a road at a different maintenance level;
(4)reconstructing or rehabilitating bridges; or (5)maintaining facilities through the use of pesticides as authorized by applicable Federal and State law and as applied in accordance with label instructions.
(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section. 808.Categorical exclusion for developed recreation sites (a)Categorical exclusionForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).
(b)Forest management activities designated for categorical exclusion
(1)DesignationThe category of forest management activities designated under this section for a categorical exclusion are forest management activities described in paragraph (2) carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is to operate, maintain, modify, reconstruct, or decommission existing developed recreation sites. (2)Activities authorizedThe following forest management activities may be carried out pursuant to the categorical exclusion under subsection (a):
(A)Constructing, modifying, or reconstructing fishing piers, wildlife viewing platforms, docks, or other constructed recreation sites or facilities. (B)Constructing, reconstructing, or maintaining, parking areas, roads, or trails within or connecting to recreation sites, including paving and road and trail rerouting, except that—
(i)permanent roads constructed under this section may not exceed 3 miles; and (ii)temporary roads constructed for projects covered by this section shall be decommissioned within 3 years of completion of the project.
(C)Modifying or reconstructing existing water or waste disposal systems. (D)Constructing, modifying, or reconstructing single or group use sites.
(E)Constructing, modifying, or reconstructing boat landings. (F)Reconstructing existing ski lifts.
(G)Modifying or reconstructing a recreation lodging rental. (c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.
809.Establishment of fuel breaks in forests and other wildland vegetation
(a)Categorical exclusionForest management activities described in subsection (b) are a category of actions designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). (b)Forest management activities designated for categorical exclusion (1)In generalThe category of forest management activities designated under subsection (a) for a categorical exclusion are forest management activities described in paragraph (2) that are carried out by the Secretary concerned on National Forest System lands or public lands where the primary purpose of such activity is to establish and maintain linear fuel breaks that are—
(A)up to 1,000 feet in width adjacent to, and incorporating, existing linear features, such as roads, trails, transmission lines, and pipelines of any length on Federal land; and (B)intended to reduce the risk of wildfire on the Federal land or an adjacent at-risk community.
(2)ActivitiesSubject to paragraph (3), the forest management activities that may be carried out pursuant to the categorical exclusion established under subsection (a) are— (A)mowing or masticating;
(B)thinning by manual and mechanical cutting; (C)piling, yarding, and removal of slash;
(D)selling of vegetation products, including timber, firewood, biomass, slash, and fence posts; (E)targeted grazing;
(F)application of— (i)pesticide;
(ii)biopesticide; or (iii)herbicide;
(G)seeding of native species; (H)controlled burns and broadcast burning; and
(I)burning of piles, including jackpot piles. (c)Acreage and location limitationsTreatments of vegetation in linear fuel breaks covered by the categorical exclusion established under subsection (a)—
(1)may not contain treatment units in excess of 3,000 acres; and (2)shall be located primarily in an area described in section 605(c)(2) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591d(c)(2)).
IXDefinitions
901.DefinitionsIn this Act:  (1)Catastrophic eventThe term catastrophic event means any natural disaster (including a hurricane, tornado, windstorm, snow or ice storm, rain storm, high water, wind-driven water, tidal wave, earthquake, volcanic eruption, landslide, mudslide, drought, or insect or disease outbreak) or any fire, flood, or explosion, regardless of cause.
(2)Collaborative processThe term collaborative process refers to a process relating to the management of National Forest System lands or public lands by which a project or forest management activity is developed and implemented by the Secretary concerned through collaboration with interested persons, as described in section 603(b)(1)(C) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(b)(1)(C)). (3)Community wildfire protection planThe term community wildfire protection plan has the meaning given that term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
(4)Coos bay wagon road grant landsThe term Coos Bay Wagon Road Grant lands means the lands reconveyed to the United States pursuant to chapter 47 of the Act of February 26, 1919 (40 Stat. 1179). (5)Covered forest reserve projectThe term covered forest reserve project means a project involving the management or sale of national forest materials within a Forest Reserve Revenue Area that generates forest reserve revenues and achieve the annual volume requirement for the Forest Reserve Revenue Area.
(6)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands consistent with the forest plan covering the lands or the following activities: (A)Prescribed burning for ecosystem health and hazardous fuel reduction.
(B)Mechanical and minimum tool treatment. (C)Stream environment zone restoration and other watershed and wildlife habitat enhancements.
(D)Nonnative invasive species management. (7)Forest planThe term forest plan means—
(A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or (B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
(8)Large-scale catastrophic eventThe term large-scale catastrophic event means a catastrophic event that adversely impacts at least 5,000 acres of reasonably contiguous National Forest System lands or public lands, as determined by the Secretary concerned. (9)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
(10)Oregon and California railroad grant landsThe term Oregon and California Railroad Grant lands means the following lands: (A)All lands in the State of Oregon revested in the United States under the Act of June 9, 1916 (39 Stat. 218), that are administered by the Secretary of the Interior, acting through the Bureau of Land Management, pursuant to the first section of the Act of August 28, 1937 (43 U.S.C. 1181a).
(B)All lands in that State obtained by the Secretary of the Interior pursuant to the land exchanges authorized and directed by section 2 of the Act of June 24, 1954 (43 U.S.C. 1181h). (C)All lands in that State acquired by the United States at any time and made subject to the provisions of title II of the Act of August 28, 1937 (43 U.S.C. 1181f).
(11)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands. (12)Reforestation activityThe term reforestation activity means a project or forest management activity carried out by the Secretary concerned whose primary purpose is the reforestation of impacted lands following a large-scale catastrophic event. The term includes planting, evaluating, and enhancing natural regeneration, clearing competing vegetation, and other activities related to reestablishment of forest species on the impacted lands.
(13)Resource advisory committeeThe term resource advisory committee has the meaning given that term in section 201 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121). (14)Salvage operationThe term salvage operation means a forest management activity or restoration activity carried out in response to a catastrophic event where the primary purpose is—
(A)to prevent wildfire as a result of the catastrophic event, or, if the catastrophic event was wildfire, to prevent a re-burn of the fire-impacted area; (B)to provide an opportunity for utilization of forest materials damaged as a result of the catastrophic event; or
(C)to provide a funding source for reforestation and other restoration activities for the National Forest System lands or public lands impacted by the catastrophic event. (15)Secretary concernedThe term Secretary concerned means—
(A)the Secretary of Agriculture, with respect to National Forest System lands; and (B)the Secretary of the Interior, with respect to public lands.
(16)StateThe term State means each of the several States. (17)Western stateThe term western State means any of the States of Alaska, Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, North Dakota, Oregon, South Dakota, Utah, Washington, or Wyoming.
(18)Conservation finance agreementThe term conservation finance agreement means a mutual benefit agreement (excluding a procurement contract, grant, or cooperative agreement described in chapter 63 of title 31, United States Code)— (A)the term of which is more than 1, but not more than 20, years;
(B)that may provide that performance under the agreement during the second and subsequent years of the agreement is contingent on the appropriation of funds; and (C)if the agreement does so provide, that may provide for a cancellation payment to be made to the partner if those appropriations are not made.
(19)Ecological integrityThe term ecological integrity has the meaning given the term in section 219.19 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act). (20)RestoreThe term restore has the meaning given the term in section 219.19 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).
(21)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).  